

115 HR 4585 IH: Save Net Neutrality Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4585IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Federal Communications Commission from relying on the Notice of Proposed Rulemaking
			 in the matter of restoring internet freedom to adopt, amend, revoke, or
			 otherwise modify any rule of the Commission.
	
 1.Short titleThis Act may be cited as the Save Net Neutrality Act of 2017. 2.Rulemaking in reliance on Internet Freedom NPRM prohibited Beginning on the date of the enactment of this Act, the Federal Communications Commission may not rely on the Notice of Proposed Rulemaking in the matter of restoring internet freedom that was adopted by the Commission on May 18, 2017 (FCC 17–60), to satisfy the requirements of section 553 of title 5, United States Code, for adopting, amending, revoking, or otherwise modifying any rule (as defined in section 551 of such title) of the Commission.
		